Judgment and order affirmed, with costs. All concurred, except Williams and Nash, JJ., who dissented upon the ground that the court had no power to grant the amendment bringing in a new party to the action, and xipon the further ground that, having brought in such party, the court had no right to make the certificate which granted costs against the defendant executor, for the reason that as to the new party no claim was ever presented or rejected, and could not, therefore, have been unreasonably resisted.